DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on September 29, 2021 has been entered in the above-identified application. Claims 1-11 are canceled. Claims 12-20 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	 
	Independent claim 12 recites a roofing granule comprising: (a) a granule; and (b) a coating on the granule, the coating comprising: (i) at least one silicon-containing oligomer or silicon-containing polymer, and (ii) an acrylic resin having a glass transition temperature of -18°C to 60°C, wherein the coating is substantially free of water, and wherein, when the coated roofing granule is applied to an asphalt shingle, the coated roofing granule exhibits reduced staining as compared to a roofing granule that is treated with petroleum oil and independent claim 17 recites an asphalt roofing shingle comprising: (a) an asphalt shingle; (b) roofing granules applied to the asphalt shingle; wherein the roofing granules are coated with a coating comprising: (i) at least one silicon-containing oligomer or silicon-containing polymer, and (ii) an acrylic resin having a glass transition temperature of -18°C to 60°C, wherein the coating is substantially free of water, and wherein the roofing granules exhibit reduced staining as compared to roofing granules that are treated with petroleum oil.
The phrase “reduced staining as compared to a roofing granule that is treated with petroleum oil” is a relative phrase which renders the claim indefinite. The phrase “reduced staining as compared to a roofing granule that is treated with petroleum oil” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	4.	Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiao et al. (US 2013/0168616 A1).  
 	Shiao et al. disclose a roofing product including roofing granules (equivalent to the roofing granules of the claimed invention), wherein the roofing granules include base particles and a coating (equivalent to the coating of claimed invention) covering the base particles.  Further disclosed is a process of forming the roofing granules. In one embodiment, a roofing product includes roofing granules, wherein the roofing granules include base particles and a coating covering the base particles, wherein the coating is formed along an outside diameter of the base particles. The base particles are generally described as spherical, however, the actual shape of the base particle can be irregular. In one embodiment, the coating directly overlies the base particles.  For instance, there is no intermediate layer or material that lies between the coating and the base particle.  In an embodiment, the coating includes a metal silicate, a silicone, a fluoropolymer, a polysiloxane (equivalent to the at least one silicon-containing oligomer or polymer of the claimed invention) acrylic resin of the claimed invention, an acrylic (equivalent to the acrylic resin of the claimed invention and inherently meeting the limitation that the acrylic resin has a glass transition temperature of-18°C to 60°C given that an identical polymer is taught by Shiao et al.), a urethane, an epoxy, a silica, a sol-gel, a phosphate, a metal oxide, a powder, a thermal spray, or combination thereof.  In another embodiment, the coating further includes a binder, water, a curing agent, at least one colorant, a viscosity modifier, an anti-microbial additive, a pigment spacer, an opacifier, a matting agent, or combination thereof.  Further, the coating has a viscosity that is advantageous to provide a continuous coating on the base particle.  The coating may be applied on the base particles by any reasonable means.  For instance, forming the coating includes pan coating, spray coating, fluidized bed coating, dip coating, powder coating, thin film coating, or combination thereof. The coating is present at about 1.0 wt. % to about 10.0 wt. % greater than the water absorption of the base particles, such as about 2.0 wt. % to about 6.0 wt. % greater than the water absorption of the base particles. Once the base particles are intermixed with the coating to provide the continuous coating, the coated base particles may be heated.  In an embodiment, the coating is heated on the base particles to a temperature to activate the heat-reactive aluminosilicate material in the coating.  For instance, the coated base particles are fired at an elevated temperature by any suitable means.  For instance, the coated base particles are heated in a rotary kiln.  In one embodiment, the coated base particles are fired at an elevated temperature, such as at least about 200 to about 600o Celsius. Turning to FIG. 1, the granule 10 includes is a base particle 12 that includes an interior core 14, an outside surface 16, and a radius 18. The outside surface 16 of the base particle 12 is continuously covered with a coating 22.  As illustrated, the coating penetrates into the pores 20.  The coating 22 has an outer portion 24 that does not penetrate into the outside surface 16 of the base particle 12.  The solar heat-reflective roofing granules as disclosed by Shiao et al. can be employed in the manufacture of roofing products, such as asphalt shingles and bituminous membranes, using conventional roofing production processes.  Any conventional method may be used to apply the roofing granules to produce the bituminous roofing product.  In an embodiment, the roofing granules can be applied to the upper surface of the bituminous roofing sheet material, such as while the bituminous material is sufficiently soft and deformable so that the roofing granules will strongly adhere to the bituminous material on cooling.  In an embodiment, the surface of the roofing material may be treated.  For instance, a mineral oil may be placed on the roofing material for dust control (equivalent to the petroleum oil of the claimed invention and meeting the limitations of claim 20).  In an embodiment, the surface of the roofing material may be treated with an adhesion promoter, a liquid binder, a silicone emulsion, or a combination thereof to increase the adhesion of the roofing granules to the roofing material.  In an embodiment, the roofing granules may have a liquid binder applied thereon to improve the adhesion of the roofing granules to the roofing material.  In an embodiment, the roofing product may be shingle, tile, or membrane. In yet another embodiment, the roofing granules can be applied to existing roofing surfaces, in the field, to provide enhanced solar heat-reflectance.  In this case, the roofing granules may be dispersed in a suitable coating binder, such as an acrylic aqueous latex material to form a curable, film-forming coating composition, or roof mastic, which can be applied to the existing roofing surface by a suitable technique, such as by spray or mopping the coating composition onto the surface, and then allowing the coating composition to dry and cure.  Alternatively, a suitable coating binder can be applied to a roof and the granules subsequently applied before the coating has cured or set to a solid state. (See Abstract, paragraphs 0001, 0004-0007, 0022-00245, 0034-0046, 0049, 0050, and Example 1). With regards to the limitations that the roofing granule exhibits an L value, as measured by a Hunter L, a, and b color scale, that is 98 percent to 100 percent of an L value of the roofing granule without the coating and the roofing granule exhibits an amount of staining of 0 to 5 after 24 hours, the Examiner takes the position that such property limitations are inherent in the roofing granules and roofing products taught by Shiao et al. given that the structure of the granule and roofing materials taught by Shiao et al. and that of the claimed invention are identical. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (US 20180258645) disclose roofing granules produced by suspending selected mineral particles in a selected medium to separate the individual particles, uniformly depositing a coating material, and curing the coating material.

Shen et al. (US 2020/0172757) disclose coated granules for roofing systems. The coated granule may include an aluminum silicate granule and a coating disposed on the aluminum silicate granule. The coating may include a copolymer and a siloxane-based or a silane-based compound. The copolymer may be a cationic fluorinated (meth)acrylic copolymer. The coated granule may repel oil and maintain its reflectivity better than with other techniques.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787